                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

QUINTEZ TALLEY                   :                   CIVIL ACTION
                                 :
       v.                        :
                                 :
LT. D. PRESSLEY, LAURA BANTA,    :
JAMES MCINTEL, GENA CLARK,       :
J. TERRA, THOMAS C. GRENEVICH,   :
M. NASH, LT. KULL, C/O WILLIAMS, :
C/O BARRETTO, C/O MARTINEZ and   :
UNKNOWN CORRECTIONAL OFFICERS :                      NO. 18-5196

                                         ORDER

       NOW, this 12th day of December, 2018, upon consideration of pro se plaintiff

Quintez Talley’s Motion for Leave to Proceed In Forma Pauperis (Document No. 1), his

Prisoner Trust Fund Account Statement, and his pro se complaint (Document No. 2), it is

ORDERED that:

       1.     Leave to proceed in forma pauperis is GRANTED.

       2.     Talley, #KT-5091, shall pay the full filing fee of $350.00 in installments,

pursuant to 28 U.S.C. § 1915(b). Based on the financial information provided by Talley,

an initial partial filing fee of $87.27 is assessed. The Superintendent or other appropriate

official at SCI Fayette or any other prison at which Talley may be incarcerated is directed

to deduct $87.27 from Talley’s inmate trust fund account, when such funds become

available, and forward that amount to the Clerk of the United States District Court for the

Eastern District of Pennsylvania, 601 Market Street, Room 2609, Philadelphia, PA 19106,

to be credited to Civil Action No. 18-5196. In each succeeding month when the amount

in Talley’s inmate trust fund account exceeds $10.00, the Superintendent or other

appropriate official shall forward payments to the Clerk of Court equaling 20% of the
preceding month’s income credited to Talley’s inmate trust fund account until the fees are

paid. Each payment shall reference the docket number for this case, Civil Action No.

18-5196.

       3.     The Clerk of Court is DIRECTED to send a copy of this Order to the

Superintendent of SCI Fayette.

       4.     The complaint is deemed filed.

       5.     Pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), the complaint is DISMISSED as

frivolous.

       6.     Talley is granted leave to file an amended complaint within thirty (30) days

of the date of this Order in the event he can cure the defects in his claims. Any amended

complaint must identify all defendants in the caption and must state how each defendant

is responsible for violating his rights.

       7.     If Talley files an amended complaint, the Clerk shall not make service until

so ordered.

       8.     The Clerk of Court is DIRECTED to provide Talley a blank copy of the

Court’s form complaint for a prisoner filing a civil rights action bearing the civil action

number of this case. Talley may use this form to file his amended complaint.

       9.     If Talley fails to file an amended complaint, this case will be dismissed

without prejudice for failure to prosecute without further notice.




                                                     /s/TIMOTHY J. SAVAGE
